Case 0:20-cv-62265-RKA Document 20 Entered on FLSD Docket 02/17/2021 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-62265-CIV-ALTMAN/Hunt

  CARLOS BRITO,

         Plaintiff,
  v.

  ARCP RL PORTFOLIO VI, LLC et al.,

         Defendant.

  _____________________________________/

                                     ORDER OF DISMISSAL

         THIS MATTER comes before the Court on the parties’ Joint Stipulation of Dismissal with

  Prejudice [ECF No. 19]. Being fully advised, the Court hereby

         ORDERS that this action is DISMISSED with prejudice.

         DONE AND ORDERED in Fort Lauderdale, Florida this 17th day of February 2021.



                                                       _________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
